IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                    : No. 646
                                         :
ORPHANS’ COURT PROCEDURAL                : SUPREME COURT RULES DOCKET
                                         :
RULES COMMITTEE                          :


                                    ORDER


PER CURIAM:



             AND NOW, this 19th day of August, 2014, The Honorable Stanley R. Ott,

Montgomery County, is hereby appointed as a member of the Orphans’ Court

Procedural Rules Committee for a term of three years.